DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
 Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Claim(s) 25-32 and 36 is/are pending.
Claim(s) 25, 28, and 32 is/are currently amended.
Claim(s) 36 is/are new.
Claim(s) 1-24 and 33-35 is/are acknowledged as cancelled.


Response to Arguments
Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1, 3, 7, 8, 9 and 10 under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of: (i) US 2013/0200309 to Song, et al., the rejection is mooted by cancellation and is accordingly WITHDRAWN.  
II. With respect to the rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over US 2008/0170982 to Zhang, et al. in view of: (i) US 2013/0200309 to Song, et al., and further in view of: (ii) “What is Kevlar,” accessed online at https://web.archive.org/web/20070320005408/http://www.dupont.com/kevlar/whatiskevlar.html (hereinafter “Kevlar at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.   
III. With respect to the rejection of Claim(s) 1, 3, 6, 8, 9 under 35 U.S.C. 103 as being unpatentable over US 2016/0024262 to Lu, et al. in view of: (i) US 2008/0170982 to Zhang, et al., and further in view of: (i) US 2013/0200309 to Song, et al., the rejection is mooted by cancellation and is accordingly WITHDRAWN.  
IV. With respect to the rejection of Claim(s) 10-11 under 35 U.S.C. 103 as being unpatentable over US 2016/0024262 to Lu, et al. in view of: (i) US 2008/0170982 to Zhang, et al., (ii) US 2013/0200309 to Song, et al., and further in view of: (iii) “What is Kevlar,” accessed online at https://web.archive.org/web/20070320005408/http://www.dupont.com/kevlar/whatiskevlar.html (10/19/2006, hereinafter “Kevlar at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.   
V. With respect to the rejection of Claim(s) 12 under 35 U.S.C. 103 as being unpatentable over US 2016/0024262 to Lu, et al. in view of: (i) US 2008/0170982 to Zhang, et al., (ii) US 2013/0200309 to Song, et al., and further in view of: (iii) van der Werff, et al., Tensile deformation of high strength and high modulus polyethylene fibers, Colloid. Polym. Sci. 1991; 269: 747-763 (hereinafter “vdW at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.   

THE SU REJECTIONS
Date of availability:
Rejections VI, VII and VIII are based in whole or in part on Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”). As the Remarks recognize, two issues are implicated: First, one of priority, i.e. to which filing date amongst the provisional, international, and national phase patent applications are the claims entitled. (Remarks of 6/24/2022 at 4-8) Second, an issue as to when the Su reference became publicly available. (Remarks of 6/24/2022 at 8-10). The public availability of Su is addressed first. 
A Declaration under 37 CFR 1.132 was filed on 1/10/2022. The Examiner requested this be refiled because the Appendix was illegible, and the Declaration was refiled on 2/14/2022. This Declaration was considered and treated in the Final Office Action dated 3/24/2022. This Declaration will be referred to hereinafter as “D1.”
A second Declaration under 37 CFR 1.132 was filed on 6/24/2022. The Appendix was likewise illegible. The Examiner requested this be refiled so that the evidence could be read and considered. The Declaration was refiled on 6/29/2022. This Declaration will be referred to hereinafter as “D2.” The 6/29/2022 Declaration is considered below:
Paragraph 1 – foundational information – is acknowledged.
Paragraph 2 is acknowledged. This paragraph addresses University of Cincinnati Electronic Thesis/Dissertation (ETD) practices. This will be discussed further, below.
Paragraph 3 is acknowledged. This paragraph provides the date the Su was submitted to “OhioLINK” on August 11, 2015. OhioLINK is not specifically defined, but this is understood to be the entity that processes theses and dissertations. This paragraph states that a 2 year embargo was requested. This paragraph references “Fig. 1” in the Appendix. Figure 1 appears to confirm Su was submitted on August 11, 2015.
Paragraph 4 is acknowledged. This paragraph states that Su was manually “published” (quotes in original) on September 8, 2015. This publication excluded embargoed content.
Paragraph 5 is acknowledged. This paragraph references the OhioLINK ETD Center Administrater Manual. This paragraph, quoting the Manual states “any embargoes would prevent documents from being available even though the ETD and its metadata was published.” The ETD is understood to be Electronic Thesis/Dissertation.  The paragraph goes on quoting the Manual, stating “[k]eep in mind that if the ETD has an embargo, the release of the document will be different than the published timestamp.” 
This is understood as stating that something can be “published” but not accessible or available until it is “released.” This is discussed more below. 
Paragraph 6 is acknowledged. This paragraph states the actual date the embargoed content of the Su Thesis was publicly released is September 12, 2017. 
Paragraph 7 is the penalty of perjury statement. This is acknowledged.

A timeline is created below to capture all of the events:

6/1/2015 – The first day of June, 2015
D1 states that Su “was embargoed by the University of Cincinnati in June 2015, such that the dissertation was not made publicly available until September 12, 2017. (D1, ¶2). “When a thesis or dissertation is embargoed, only the Title and Abstract are made available to the public.” (D1, ¶3). 
No specific embargo date was provided. 

6/15/2015 – This is the date that appears on the Su reference. 
Su was cited by the International Searching Authority in the related international application, PCT/US18/41426. 
Su was listed on the Information Disclosure Statement (IDS) dated 2/11/2020. 
IDS rules require “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” 37 CFR 1.98(b)(5) (emphasis added). This information is also reproduced on PTO/SB/08a, i.e. the IDS form. The IDS lists a date of publication as June 15, 2015. See (IDS dated 2/11/2020 at 2). 
In view of the representations on the IDS and the date on Su itself, this date was treated as the publication date. Per Agency practice and applicable law, there is no requirement to prove anyone actually looked at the document. MPEP 2128 III. 

6/30/2015 – The last day of June, 2015
D1 states that Su “was embargoed by the University of Cincinnati in June 2015, such that the dissertation was not made publicly available until September 12, 2017. (D1, ¶2). “When a thesis or dissertation is embargoed, only the Title and Abstract are made available to the public.” (D1, ¶3). 
No specific embargo date was provided. 

8/10/2015 – “Last Printed 8/10/2015” is on the first page of Su, along with the 6/15/2015 date. (Su at 1). 

8/11/2015 – Su was submitted to OhioLINK with a two-year embargo requested. (D2, ¶3; “Appendix”).
If an embargo was requested on 8/11/2015, it suggests that it wasn’t in place prior to that date. 

9/8/2015 – Su was manually “published,” excluding embargoed content. (D2, ¶4; “Appendix”).  

1/5/2016 – Date that the “Title from OhioLINK abstract screen” was viewed (D1, “Appendix,” showing an embargo date of 9/12/2017 was in place)

7/10/2017 – US provisional application 62/530,486 was filed.

9/12/2017 – Su embargo release date. (D2, ¶3, “Appendix”), (D1, “Appendix”)

3/6/2018 – US provisional application 62/639,135 was filed.

7/10/2018 – International application PCT/US2019/041426 was filed.

1/9/2020 – US 16/629,714 (this application) was filed. 

The question of what the 6/15/2015 date means remains unresolved. Per the IDS rules discussed above, there is reason to believe that Su was published on 6/15/2015. But, perhaps it was merely “submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science,” with an embargo in place. (Su at 1). 
The remainder of the evidence supports that an embargo was in place. Per the Delcaration, this means that only the Title and Abstract are made available to the public. (D1 ¶3).  It isn’t entirely clear when the embargo began. One statement in one Declaration says that it began sometime in June. (D1 ¶2). Another statement says that the embargo was requested on 8/11/2015, which suggests that it wasn’t in place prior to that. (D2 ¶3). This statement contradicts the statement regarding the June embargo. These statements arguably create gaps of time, assuming that Su was a publication on 6/15/2015. For example, Su could be a publication between 6/15/2015 and the start of a June embargo, or the request of the August embargo, or the manual publication. 
That said, D2 reasonably conveys that there was some “routine business practice” in place for processing theses. These can be used to show accessibility. MPEP 2128.02. D2 contains declaration testimony of the date the Title and Abstract were published, and the date the entire thesis was published. (D2 ¶¶ 4-5). The statements were made under penalty of perjury. The Applicant of this application is listed as the University of Cincinnati. The Applicant is uniquely positioned to offer evidence on when a thesis becomes publicly available at the University of Cincinnati.  The Examiner notes that Thesis Defense Committee printed on page 1 of Su appears to contain three coinventors of this application (Schulz, Mast, and Shanov), i.e. the three individuals associated with the filing or prosecution of this patent application to whom the “duty of candor and good faith” applies. 37 CFR 1.56(a). 
The Declaration is persuasive.  
Su has a date for prior art purposes of 9/17/2017.

Priority
Su is not prior art if the claims find support in the provisional document 62/530,486, filed on 7/10/2017. Independent Claim 25 was treated in the Final Office Action dated 3/25/2022, and was accorded the international filing date of 7/10/2018. Applicants traverse. (Remarks of 6/24/2022 at 4 et seq.). At issue is support for the “polymeric particle” language. The Remarks argue support is found as follows:

    PNG
    media_image1.png
    280
    653
    media_image1.png
    Greyscale

(Remarks of 6/24/2022 at 5). As understood, Kevlar, elastomer, and Nomex are offered as evidence of support for the “polymeric particle” language in Claim 25. 
	Per MPEP 2163.03 III, “[u]nder 35 U.S.C. 119(a) or (e), the claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawai v. Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).” The “polymeric particle” language is generic, i.e. it covers all polymeric particles. No claims were filed in the 62/530,486 provisional document. The addition of a generic claim is addressed in MPEP 2163.05 I. B., which is reproduced below:
B.    Addition of Generic Claim

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) On the other hand, there may be situations where one species adequately supports a genus. See, e.g., In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326-27 (CCPA 1981) (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered); In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteriod in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.). However, in Tronzo v. Biomet, 156 F.3d 1154, 1159, 47 USPQ2d 1829, 1833 (Fed. Cir. 1998), the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application where the specification taught against other species. See also In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (generic and subgeneric claims in the U.S. application were not entitled to the benefit of foreign priority where the foreign application disclosed only two of the species encompassed by the broad generic claim and the subgeneric Markush claim that encompassed 21 compounds).

MPEP 2163.05 I. B (emphasis added). Here, three species are offered:  Kevlar, elastomer, and Nomex. “Kevlar and Nomex are examples of chemicals called synthetic aromatic polyamides or aramids for short.” See Kevlar®, accessed online at https://www.explainthatstuff.com/kevlar.html on 7/30/2022. An elastomer is “any rubbery material composed of long chainlike molecules, or polymers, that are capable of recovering their original shape after being stretched to great extents—hence the name elastomer, from “elastic polymer.”” See elastomer, accessed online at https://www.britannica.com/science/elastomer on 7/30/2022. 
	The issue is whether “the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). The Examiner will stipulate that the skilled artisan is a highly skilled one: frequently masters or PhD level chemists and chemical engineers. This is reasonably inferred from the art of record. Here, the polymer (among other particles) is being “integrat[ed] … into the sock during growth of the sock in the reactor.” (Claim 25). The disclosed “inventive methods utilize a custom reactor with … (iii) high temperature (e.g. 1400 °C).” (S. 14: 1-2).  Stated differently, the polymeric particle is being injected into a “hot” reactor.
Two of the disclosed polymers – Kevlar and Nomex – are known high temperature / heat resistant / flame retardant polymers. As understood, certain fire-resistant elastomers also exist. See Fire-Resistant Elastomers DOT/FAA/AR-TN01/104 (May 2002), accessed online at https://www.fire.tc.faa.gov/pdf/TN-01-104.pdf on 7/30/2022. This reasonably suggests that the polymers are selected for their ability to be processed at high temperatures and/or their flame retardant properties. Presumably, one of skill in the art could predict that a simpler polymer – e.g. polyethylene – would melt or combust at the high temperatures at which the reactor operates. As one of skill in the art could predict the operability of various species, there is “reasonable” support for the genus. 
Claim 25 is accorded the filing date of the provisional, 62/530,486: 7/10/2017.


	VI. With respect to the rejection of Claim(s) 25, 27, 28 under 35 U.S.C. 102(a)(1) as being anticiapted by Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”), for the reasons noted above, the Su reference has been disqualified as prior art. The rejection is WITHDRAWN. 
VII. With respect to the rejection of Claim(s) 26 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”) in view of: (i) US 2008/0170982 to Zhang, et al., the rejection is WITHDRAWN in view of the discussion above. 
VIII. With respect to the rejection of Claim(s) 29, 30 and 32 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, Multi-Field Physiucs for the Synthesis of Carbon Nanotube Yarn and Sheet, Thesis Submitted to the Graduate School of the University of Cincinnati in partial fulfillment of the requirements for the degree of Master of Science, accessed online at https://etd.ohiolink.edu/apexprod/rws_etd/send_file/send?accession=ucin1439310862&disposition=inline (June 15, 2015) (hereinafter “Su at __”) in view of: (i) US 2016/0024262 to Lu, et al., the rejection is WITHDRAWN in view of the discussion above.

Allowable Subject Matter
I. Claims 25-32 and 36 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736